Citation Nr: 0316445	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  00-20 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome.  

2.  Entitlement to an increased disability evaluation for 
service-connected grand mal seizure disorder, currently rated 
as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant has claimed active service from August 
1983 to March 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA), Chicago, Illinois, Regional Office 
(RO).  Specifically, a May 2000 rating decision denied the 
veteran's claim of entitlement to an increased disability 
evaluation for service-connected grand mal seizure disorder, 
currently rated as 40 percent disabling, and an April 2001 
rating decision denied the veteran's claim of entitlement to 
service connection for carpal tunnel syndrome.  The veteran 
perfected appeals of those decisions and the case is ready 
for appellate review.  


REMAND

The veteran's claim of entitlement to service connection for 
carpal tunnel syndrome turns upon whether competent evidence 
can be produced supporting the allegation that he had a 
disease or injury in service that resulted in carpal tunnel 
syndrome.  The current evidence reveals that the veteran 
sustained an injury to his right wrist in service.  It also 
documents a current diagnosis of carpal tunnel syndrome. 
Under U.S.C.A. § 5103A(d)(1) (West 2002), obtaining a medical 
examination and medical opinion is necessary if there is 
competent medical evidence of a current disability and 
evidence that the disability may be associated with the 
claimant's active duty, but the record does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  The necessity for additional 
examination is shown.  

Secondly, the veteran has indicated that he receives his 
medical treatment from John Cochran VA Medical Center, St. 
Louis.  The veteran's treatment records have not been 
associated with the claims file.  It is incumbent upon VA to 
obtain complete copies of the veteran's treatment records so 
that decisions on his claims will be fully informed ones.  



This case is REMANDED to the RO for the following:

1.  The RO must perform a review of the 
claims file and ensure that all 
notification and development action 
required by the VCAA,  in addition to that 
specified below, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied.  

2.  The RO should obtain copies of the 
veteran's treatment records from John 
Cochran VA Medical Center, St. Louis.  The 
RO should also obtain from the veteran the 
names and addresses of all other medical 
care providers who treated the veteran for 
either of the disorders at issue since his 
discharge from service.  After securing 
the necessary releases, the RO should 
obtain copies of the veteran's records 
from any providers identified by the 
veteran.  These records should be 
associated with the claims file.

3.  The RO should then schedule the 
veteran for an orthopedic examination to 
show the nature, extent, and etiology of 
bilateral carpal tunnel syndrome, if 
found.  The claims folder must be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should review the veteran's 
claims folder and indicate in the 
examination report that pertinent records 
contained therein have been reviewed.  If 
carpal tunnel syndrome is found, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the veteran's carpal tunnel syndrome 
is related to service.  A complete 
rationale for any opinion expressed is 
respectfully requested.  

4.  Thereafter, the RO should consider all 
of the evidence of record and readjudicate 
the appellant's claims.  If a complete 
grant of the claims remains denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  See 
Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to comply with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


